                                                                            Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 1 of 10




                                                                      David Krieger, Esq.
                                                                  1
                                                                      Nevada Bar No. 9086
                                                                  2   Shawn Miller, Esq.
                                                                  3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                  4   2850 W. Horizon Ridge Parkway
                                                                  5   Suite 200
                                                                      Henderson, Nevada 89052
                                                                  6
                                                                      Phone: (702) 848-3855
                                                                  7   Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                  8

                                                                  9   Attorney for Plaintiff
                                                                 10
                                                                      RICK A. ERDMANN

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                  :   Civil Action No.:
                                                                 14   RICK A. ERDMANN,                            :
                                                                                                                  :
                                                                 15
                                                                                          Plaintiff,              :   COMPLAINT FOR DAMAGES
                                                                 16                                               :   PURSUANT TO THE FAIR
                                                                 17          v.                                   :   CREDIT REPORTING ACT, 15
                                                                                                                  :   U.S.C. § 1681, ET SEQ.
                                                                 18                                               :
                                                                 19   GOLDMAN SACHS & CO, LLC,                    :   JURY TRIAL DEMANDED
                                                                                                                  :
                                                                 20
                                                                                          Defendant.              :
                                                                 21                                     INTRODUCTION
                                                                 22      1. The United States Congress has found the banking system is dependent upon
                                                                 23
                                                                            fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                                                 24

                                                                 25         efficiency of the banking system, and unfair credit reporting methods
                                                                 26
                                                                            undermine the public confidence, which is essential to the continued
                                                                 27
                                                                            functioning of the banking system. Congress enacted the Fair Credit
                                                                 28
                                                                        Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 2 of 10




                                                                         Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                                                  1

                                                                  2      reporting, promote efficiency in the banking system, and protect consumer
                                                                  3
                                                                         privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                                                  4

                                                                  5      their grave responsibilities with fairness, impartiality, and a respect for the
                                                                  6
                                                                         consumer’s right to privacy because consumer reporting agencies have
                                                                  7
                                                                         assumed such a vital role in assembling and evaluating consumer credit and
                                                                  8

                                                                  9      other information on consumers. The FCRA also imposes duties on the
                                                                 10
                                                                         sources that provide credit information to credit reporting agencies, called
                                                                 11
                                                                         “furnishers.”
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      2. Through a tightly wound set of procedural protections, the FCRA protects
                                                                 14
                                                                         consumers from the material risk of harms that otherwise flow from inaccurate
                                                                 15

                                                                 16      reporting. Thus, through the FCRA, Congress struck a balance between the
                                                                 17
                                                                         credit industry’s desire to base credit decisions on accurate information, and
                                                                 18

                                                                 19      consumers’ substantive right to protection from damage to reputation, shame,
                                                                 20
                                                                         mortification, and the emotional distress that naturally follows from
                                                                 21
                                                                         inaccurate reporting of a consumer’s fidelity to his or her financial
                                                                 22

                                                                 23      obligations.
                                                                 24
                                                                      3. RICK A. ERDMANN (“Plaintiff”), by Plaintiff’s attorneys, brings this action
                                                                 25

                                                                 26      against GOLDMAN SACHS & CO, LLC (“Goldman”) for violations of the
                                                                 27
                                                                         FCRA, as set forth below.
                                                                 28
                                                                         Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 3 of 10




                                                                                                    JURISDICTION AND VENUE
                                                                  1

                                                                  2
                                                                      4. This Court has federal question jurisdiction because this case arises out of

                                                                  3       violations of the FCRA. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v.
                                                                  4
                                                                          Community Lending, Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
                                                                  5

                                                                  6   5. Venue is proper in the United States District Court for the District of Nevada
                                                                  7
                                                                          pursuant to 28 U.S.C. § 1391(b) because Plaintiff was, at all times herein, a
                                                                  8

                                                                  9
                                                                          resident of Clark County, Nevada and because Defendant is subject to

                                                                 10       personal jurisdiction in Clark County, Nevada; conducts business in Clark
                                                                 11
                                                                          County, Nevada; the events giving rise to this action occurred in Clark
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12

                                                                          County, Nevada; and Defendant is registered with the Nevada Secretary of
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                          State.
                                                                 15

                                                                 16
                                                                                                          PARTIES

                                                                 17
                                                                      6. Plaintiff is a natural person residing in the County of Clark, State of Nevada. In

                                                                 18       addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                                                 19
                                                                          1681a(c).
                                                                 20

                                                                 21   7. Goldman is a corporation doing business in the State of Nevada.
                                                                 22
                                                                      8. Goldman is a “user” as that term is intended under the FCRA. Anyone
                                                                 23

                                                                 24
                                                                          receiving a consumer report and applying it to a consumer is a user and must

                                                                 25       comply with the FCRA whether the user obtains or uses the report directly or
                                                                 26
                                                                          indirectly. Ross v. Res-Care, Inc., 2012 WL 3096093 (W.D. Ken. July 30,
                                                                 27

                                                                 28       2012).
                                                                         Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 4 of 10




                                                                      9. Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                                                  1

                                                                  2      includes all agents, employees, officers, members, directors, heirs, successors,
                                                                  3
                                                                         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                                                  4

                                                                  5      of Defendant.
                                                                  6
                                                                            Goldman Impermissibly Pulled Plaintiff’s Credit Information
                                                                  7
                                                                      10. Plaintiff is informed and believes, and thereon alleges, that Goldman acquired
                                                                  8

                                                                  9      Plaintiff’s credit information through an unauthorized inquiry of Plaintiff’s
                                                                 10
                                                                         “consumer report” as that term is defined by 15 U.S.C. § 1681a(d)(1).
                                                                 11
                                                                      11. Upon review of Plaintiff’s ChexSystems credit report dated June 26, 2020,
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         Plaintiff discovered Goldman submitted unauthorized credit report inquiries
                                                                 14
                                                                         for ChexSystems for unspecified reasons.
                                                                 15

                                                                 16   12. Specifically, Goldman submitted inquiries on August 9 and November 29,
                                                                 17
                                                                         2019, as seen below.
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                        Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 5 of 10




                                                                      13. However, 15 U.S.C. § 1681b delineates the only permissible uses of, or access
                                                                  1

                                                                  2      to, consumer reports.
                                                                  3
                                                                      14. Goldman had no permissible use of or access to Plaintiff’s consumer reports.
                                                                  4

                                                                  5   15. Goldman’s inquiry of Plaintiff’s consumer report information for the purpose
                                                                  6
                                                                         of collection or account review, without Plaintiff’s consent, falls outside the
                                                                  7
                                                                         scope of any permissible use or access included in 15 U.S.C. § 1681b.
                                                                  8

                                                                  9   16. Plaintiff had no account or business transaction with Goldman at the time
                                                                 10
                                                                         Goldman requested Plaintiff’s credit information.
                                                                 11
                                                                      17. Goldman accessed Plaintiff’s credit report without consent or knowledge of
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         Plaintiff.
                                                                 14
                                                                      18. Obtaining a report without a permissible purpose constitutes an invasion of a
                                                                 15

                                                                 16      legally protected interest in the confidentiality of Plaintiff’s sensitive personal
                                                                 17
                                                                         information. The harm may be intangible, but is it is very real and concrete.
                                                                 18

                                                                 19   19. The prohibition on impermissible credit “pulls” is also a substantive
                                                                 20
                                                                         provision, not procedural, in that it is a direct protection for the privacy of
                                                                 21
                                                                         Plaintiff’s information.
                                                                 22

                                                                 23   20. Accessing a consumer report without a permissible purpose would be similar
                                                                 24
                                                                         to several common law torts that fall under the umbrella of invasion of
                                                                 25

                                                                 26      privacy, such as the public disclosure of private facts or intrusion upon
                                                                 27
                                                                         seclusion (in this case, intrusion on financial information).
                                                                 28
                                                                        Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 6 of 10




                                                                      21. Goldman never notified Plaintiff of the illegal and impermissible access.
                                                                  1

                                                                  2   22. Goldman obtained Plaintiff’s credit report and/or credit information under
                                                                  3
                                                                         false pretenses by falsely representing that the purpose of such access was for
                                                                  4

                                                                  5      collection or account review notwithstanding that the account no longer
                                                                  6
                                                                         existed.
                                                                  7
                                                                      23. Goldman had no legitimate business need for Plaintiff’s credit report.
                                                                  8

                                                                  9   24. Goldman willfully and negligently violated the Fair Credit Reporting Act
                                                                 10
                                                                         through its above conduct.
                                                                 11
                                                                      25. Specifically, Goldman violated 15 U.S.C. § 1681b by using Plaintiff’s
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         consumer report for an impermissible use that falls outside the scope of 15
                                                                 14
                                                                         U.S.C. § 1681b.
                                                                 15

                                                                 16                            FIRST CAUSE OF ACTION
                                                                 17
                                                                                    VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                                           15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 18

                                                                 19   26. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                 20
                                                                         as though fully stated herein.
                                                                 21
                                                                      27. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                 22

                                                                 23      as though fully stated herein.
                                                                 24
                                                                      28. Obtaining a report without a permissible purpose constitutes an invasion of a
                                                                 25

                                                                 26      legally protected interest in the confidentiality of Plaintiff’s sensitive personal
                                                                 27
                                                                         information. The harm may be intangible, but it is very real and concrete.
                                                                 28
                                                                        Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 7 of 10




                                                                      29. The prohibition on impermissible credit “pulls” is also a substantive
                                                                  1

                                                                  2      provision, not procedural, in that it is a direct protection for the privacy of a
                                                                  3
                                                                         consumer’s information.
                                                                  4

                                                                  5   30. Accessing a consumer report without a permissible purpose would be similar
                                                                  6
                                                                         to several common law torts that fall under the umbrella of invasion of
                                                                  7
                                                                         privacy, such as the public disclosure of private facts or intrusion upon
                                                                  8

                                                                  9      seclusion (in this case, intrusion on financial information).
                                                                 10
                                                                      31. Goldman’s actions were willful under 15 U.S.C. §§ 1681n because Goldman
                                                                 11
                                                                         was aware of the FCRA’s prohibitions on impermissibly pulling consumers’
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         credit reports. See Doe v. Sentech Employment Services, Inc., E.D. Mich. May
                                                                 14
                                                                         16, 2016) (citing Singleton v. Domino's Pizza, LLC, 2012 WL 245965, *4 (D.
                                                                 15

                                                                 16      Md. Jan. 25, 2012) (“[A]ssertions that a defendant is aware of the FCRA, but
                                                                 17
                                                                         failed to comply with its requirements, are sufficient to support an allegation
                                                                 18

                                                                 19      of willfulness and to avoid dismissal.”).
                                                                 20
                                                                      32. Plaintiff suffered an invasion of a legally protected interest when Goldman
                                                                 21
                                                                         accessed Plaintiff’s highly confidential personal information on Plaintiff’s
                                                                 22

                                                                 23      credit report at a time when Goldman had no right to do so, an invasion of
                                                                 24
                                                                         Plaintiff’s right to privacy. The FCRA, through 15 U.S.C. § 1681b, protects
                                                                 25

                                                                 26      consumers like Plaintiff from this precise behavior.
                                                                 27

                                                                 28
                                                                        Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 8 of 10




                                                                      33. Plaintiff has a common law right to keep personal credit information private.
                                                                  1

                                                                  2      E.g., Samuel D. Warren & Louis D. Brandeis, The Right to Privacy, 4 Harv.
                                                                  3
                                                                         L. Rev. 1155, 193 (1890). Congress sought to further protect that right by
                                                                  4

                                                                  5      enacting the FCRA. Indeed, the common law tort of intrusion upon seclusion
                                                                  6
                                                                         is preempted by the FCRA, and the FCRA expressly provides that Congress
                                                                  7
                                                                         made the following finding: “There is a need to insure that consumer reporting
                                                                  8

                                                                  9      agencies exercise their grave responsibilities with fairness, impartiality and a
                                                                 10
                                                                         respect for the consumer’s right to privacy.” 15 U.S.C. § 1681a(4).
                                                                 11
                                                                      34. Plaintiff was affected personally because when Plaintiff’s realized the
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         behavior of Goldman described above (pulling Plaintiff’s credit report without
                                                                 14
                                                                         any authorization), Plaintiff felt that Plaintiff’s privacy was invaded and that
                                                                 15

                                                                 16      Plaintiff’s personal and private information was disclosed to Goldman, who
                                                                 17
                                                                         had no right to Plaintiff’s private information.
                                                                 18

                                                                 19   35. The injury suffered by Plaintiff is concrete because Goldman’s violation of
                                                                 20
                                                                         15 U.S.C. § 1681b caused Plaintiff to suffer an invasion of privacy. In
                                                                 21
                                                                         enacting 15 U.S.C. § 1681b, Congress specifically sought to protect
                                                                 22

                                                                 23      consumers from invasions of privacy and created restrictions on access to
                                                                 24
                                                                         consumers’ sensitive financial information in their credit reports.
                                                                 25

                                                                 26   36. Further, Goldman increased the risk that Plaintiff will be injured if there is a
                                                                 27
                                                                         data breach on Goldman’s computer systems by acquiring additional highly
                                                                 28
                                                                           Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 9 of 10




                                                                            sensitive information about Plaintiff and saving that information onto its
                                                                  1

                                                                  2         computer systems. Data breaches are increasingly common (see, e.g., Data
                                                                  3
                                                                            Breaches, Krebs, available at http://krebsonsecurity.com/category/data-
                                                                  4

                                                                  5         breaches/), and financial institutions like Goldman are frequent targets of
                                                                  6
                                                                            cybercriminals (see, e.g., The Top 8 Largest Date Breaches in the Financial
                                                                  7
                                                                            Services Industry, Association of Certified Financial Crime Specialists,
                                                                  8

                                                                  9         available    at   http://www.acfcs.org/the-top-8-largest-data-breaches-in-the-
                                                                 10
                                                                            financial-services-industry/).
                                                                 11
                                                                         37. As such, Plaintiff is entitled to the remedies available under 15 U.S.C. §
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                            1681n and 15 U.S.C. § 1681o.
                                                                 14
                                                                                                     PRAYER FOR RELIEF
                                                                 15

                                                                 16
                                                                            Plaintiff respectfully requests the Court grant Plaintiff the following relief

                                                                 17   against Defendant:
                                                                 18
                                                                                                  FIRST CAUSE OF ACTION
                                                                 19                     VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                 20                            15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 21
                                                                           • an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 22

                                                                 23        • award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 24
                                                                           • an award of punitive damages as the Court may allow pursuant to 15 U.S.C.
                                                                 25
                                                                              § 1681n(a)(2);
                                                                 26

                                                                 27

                                                                 28
                                                                          Case 2:20-cv-01565-RFB-VCF Document 1 Filed 08/22/20 Page 10 of 10




                                                                  1
                                                                          • award of costs of litigation and reasonable attorney’s fees, pursuant to 15

                                                                  2          U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for
                                                                  3
                                                                             each incident of negligent noncompliance of the FCRA; and
                                                                  4

                                                                  5       • any other relief the Court may deem just and proper.
                                                                  6
                                                                                                         TRIAL BY JURY
                                                                  7
                                                                        38. Pursuant to the Seventh Amendment to the Constitution of the United States
                                                                  8

                                                                  9        of America, Plaintiff is entitled to, and demands, a trial by jury.
                                                                 10

                                                                 11   Dated: August 22, 2020
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                                            Respectfully submitted,
                               Henderson, Nevada 89052




                                                                 13

                                                                 14                                         By     /s/ David Krieger, Esq.
                                                                                                                   David Krieger, Esq.
                                                                 15                                                Nevada Bar No. 9086
                                                                 16                                                Shawn Miller, Esq.
                                                                                                                   Nevada Bar No. 7825
                                                                 17
                                                                                                                   KRIEGER LAW GROUP, LLC
                                                                 18                                                2850 W. Horizon Ridge Parkway
                                                                 19
                                                                                                                   Suite 200
                                                                                                                   Henderson, Nevada 89052
                                                                 20                                                Phone: (702) 848-3855
                                                                 21                                                Email: dkrieger@kriegerlawgroup.com
                                                                                                                   Email: smiller@kriegerlawgroup.com
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
